Title: From George Washington to the Virginia Delegates, 13 May 1779
From: Washington, George
To: Virginia Delegates



Gentlemen
Head Qrs [Middlebrook] May 13: 1779

I have been honoured with Your favor of the 6th Instant, inclosing a Letter of the 29th Ulto—and a Copy of a Memorial from Colonel Spotswood to Congress, and requesting my advice upon the subject of introducing him into the Army again & appointing him a Brigadier.
As you have been pleased to ask my Opinion upon the occasion, I shall give it with freedom and candor. I cannot advise the measure. I am certain it would be considered as an Act of injustice by the Army at large and particularly so by the Virginia line. The least injurious effects that I can possibly conceive would follow, would be the Resignations of sundry Officers in the latter; but there is every reason to believe, though these of themselves would be very distressing, that the mischiefs would be infinitely more extensive. The Officers in general suppose that they have been but too often affected by irregular appointments—and they are not in a temper now to acquiesce in what they would view as an injury to their essential rights. Colonel Spotswood a day or two after the Action of German Town made an actual surrender of his Commission to me, according to the then prevailing mode of resignation. This was accepted—and sundry arrangements and promotion⟨s⟩ took place in consequence. No reasoning after this would satisfy the Officers—if he were to be reintroduced and therefore a minute examination of the grounds which led to his resignation is unnecessary. However I cannot but observe, that the case to which he alludes as having been decided against him—was determined by a Board of General Officers upon a full hearing—and as far as I could judge, agreable to equity and the principle which had generally if not universally governed in similar cases. Nor can the expedient of employing him as a Brigadier with the Virginia Levies destined for southern service, better the case. The injury to the Officers would originate in his appointment—and would not depend or be redressed either by a temporary or local command. But if it were possible that either of these circumstances could palliate the injury to the Officers here—and quiet them for a moment; yet his going to the Southward would not be easily submitted to if submitted to at all, by the Officers detached on that service—or by the Officers of the Southern Army, because the injury to them would be immediate. We have been distracted and almost torn to pieces by irregular promotions and disputes about rank from time to time—and I trust there will be no fresh causes of disgust added. The complaints on these heads, which yet remain are but too many for the public interest. Besides these several reasons, it might be added that the state of the Virginia Troops, supposing the full number of Levies to be made up—an event however by no means to be expected, would not require a Brigadier in addition to their present number—and the proposed command would leave the other Virginia Brigadiers but little more than mere Cyphers. These matters I have thought it my duty to mention from a regard to the rights of the Officers in general—to the tranquility of the Army—and the consequent promotion of the public service. And, abstracted from these considerations, from the friendship I have for Colo. Spotswood and the opinion I entertain of him as a Soldier, I should be happy to see him again in the Military line. I have the Honor &c.
G: Washington
P.S. I return the papers you were pleased to send me.
